Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pages.2-3, filed on 03/26/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn and a Notice of Allowance is issued herewith. 
Allowable Subject Matter
Claims 1, 6-11, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the at least one type of regions in the multiple types of regions comprises: a first type of regions having a thickness of 1090 angstroms, and a second type of regions having a thickness of 1063 angstroms;
wherein the ultraviolet rays irradiating the first type of regions have a wavelength of 30 nm, and the ultraviolet rays irradiating the second type of regions have a wavelength of 100 nm,” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 6-11, and 21-29 are allowed for the same reasons as claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/BITEW A DINKE/Primary Examiner, Art Unit 2896